DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.

Allowable Subject Matter
Claims 1-8 and 10-20 stand allowed over the prior art of record.
The closest prior art of record to Matsuda et al. (WO 2013014821 A1) discloses a light emitting diode (LED) light bulb, comprising: a plurality of LED modules; an RF driver (820, πs[0079, 0243]); an antenna (1690, Fig. 34) defining a first end portion and a second end portion, wherein the first end portion of the antenna is electrically connected and in signal communication with the RF driver (820, πs[0079,0243]); and a cover (1510) defining an external wall and a support structure (1550), the external wall defining an interior volume and the support structure defining both an evacuation passageway (1552’, Fig. 29) and a cavity with an external opening (Fig. 34), wherein the evacuation passageway (1552’) and the antenna (1690) are both disposed within the cavity of the support structure and the evacuation passageway (1552’) is fluidly connected to the interior volume of the cover (exhaust hole 1552a, Fig. 35).
Gao et al. (CN 206145458 U) discloses a light emitting diode (LED) filament light bulb, comprising: a plurality of LED filament (9); an RF driver (4); an antenna (6) defining a first end portion and a second end portion, wherein the first end portion of the antenna is electrically connected and in signal communication with the RF driver (Fig. 3); and a cover (2) defining an external wall and a support structure (10).

The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest
the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of a cavity defined by an internal wall of the support structure, wherein the antenna, extending parallel to the axis of symmetry, is disposed within the cavity, a plurality of raised sections, wherein a first segment of a first elongated conductor is encapsulated in a first raised section of the plurality of raised sections, wherein a second segment of a second elongated conductor is encapsulated in a second raised section of the plurality of raised sections, wherein the first elongated conductor is coupled to a first lead of a first LED filament of the plurality of LED filaments, and wherein the second elongated conductor is coupled to a second lead of a second LED filament of the plurality of LED filaments; and an evacuation passageway that is fluidly connected to the interior volume and disposed within the cavity, wherein the evacuation passageway extends from a first aperture of the support structure to an end that extends from a second aperture of the cover, wherein the second aperture of the cover is positioned along a flattened surface of the proximal end of the cover.
Regarding claim(s) 2-8 and 10-12, claims(s) 2-8 and 10-12 is/are allowable for the reasons given in claim(s) 1 because of its/their dependency status from claim(s) 1.
Regarding claim(s) 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 13, and specifically comprising the limitation of a cavity defined by an internal wall of the support structure, wherein the antenna, extending parallel to the axis of symmetry, is disposed within the cavity, a plurality of raised sections, wherein a first segment of a first elongated conductor is encapsulated in a first raised section of the plurality of raised sections, wherein a second segment of a second elongated conductor is encapsulated in a second raised section of the plurality of raised sections, wherein the first elongated conductor is coupled to a first lead of a first LED filament of the plurality of LED filaments, and wherein the second elongated conductor is coupled to a second lead of a second LED filament of the plurality of LED filaments; an evacuation passageway that is fluidly connected to the interior volume and disposed within the cavity, wherein the evacuation passageway extends from a first aperture of the support structure to an end that extends from a second aperture of the cover, wherein the second aperture of the cover is positioned along a flattened surface of the proximal end of the cover.
Regarding claim(s) 14-20, claims(s) 14-20 is/are allowable for the reasons given in claim(s) 13 because of its/their dependency status from claim(s) 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879